USCA11 Case: 20-12553    Date Filed: 03/18/2021   Page: 1 of 6



                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12553
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:19-cv-00163-SCJ


WILLIAM BENJAMIN DANNER, JR.,
MARY DANNER,

                                                     Plaintiffs-Appellants,

                                  versus

TRAVELERS PROPERTY CASUALTY
INSURANCE COMPANY,

                                                     Defendant-Appellee.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 18, 2021)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12553        Date Filed: 03/18/2021    Page: 2 of 6



      In this insurance coverage dispute, the parties ask us to define and apply the

term “accident” as used in an automobile insurance policy. William Danner was

involved in a multi-car wreck in which he was hit twice—once by a truck and once

by an SUV. Afterward, he and his wife filed a declaratory judgment action against

their insurer, Travelers Property Casualty Insurance Company, asserting that their

policy limits were applicable to each collision separately because each collision was

a separate “accident” under the policy. The district court granted summary judgment

for Travelers, holding that the collisions were one single “accident” under the policy.

For the reasons below, we affirm.

                                           I.

      We presume familiarity with the factual and procedural history of this case.

We describe it below only to the extent necessary to address the issues raised in this

appeal.

      William B. Danner Jr. was driving home one afternoon when a white pickup

truck crossed into his lane and hit him head-on. Danner had no time to react in a way

that would have avoided the truck. Then, shortly after the initial crash, a blue sport

utility vehicle struck Danner’s car from behind. Importantly, Danner had not yet

regained control of his car when he was hit by the blue SUV. He was not even aware

that there had been a second collision at the time he left the scene. Later, he testified




                                           2
             USCA11 Case: 20-12553   Date Filed: 03/18/2021   Page: 3 of 6



that he could not recall being hit by the blue SUV. Nor could he recall how much

time passed between colliding with the white pickup and being hit by the blue SUV.

      At the time of the wreck, Danner was insured by an automobile insurance

policy issued by Travelers. The policy included coverage for injuries caused by

uninsured motorists with limits of $250,000 per “any one person in any one auto

accident.” The policy defined “uninsured” motor vehicles to include those that are

insured at the time of the accident by policies that cap liability at a lower amount

than the Travelers policy. The policies on the pickup and SUV that collided with

Danner each covered less than $250,000.

      The Danners filed an action in state court seeking, among other things, a

declaratory judgment regarding the amount of uninsured motorist coverage available

under their Travelers policy. They alleged that under the policy each collision was a

distinct “accident,” meaning that the $250,000 limitation on uninsured motorist

liability applied separately to each collision for a total of $500,000. Travelers

removed to federal court. Shortly after removal, the Danners filed a motion for

summary judgment. The district court denied that motion as premature and without

prejudice.

      After several months of discovery, the Danners filed a renewed motion for

summary judgment. Shortly thereafter, Travelers filed its own motion for summary

judgment and responded to the Danners’ motion. Days later, the Danners filed a


                                          3
          USCA11 Case: 20-12553       Date Filed: 03/18/2021    Page: 4 of 6



“Supplemental Argument” in support of their renewed motion but did not respond

to Travelers’ motion or statement of material facts. After considering the filings, the

district court denied the Danners’ renewed motion, granted Travelers’ motion, and

declared that the policy “provide[d] $250,000 in uninsured motorist coverage . . . for

Plaintiff’s claims arising out of the May 31, 2018 accident[.]” The Danners appealed.

                                          II.

      The Danners argue that, under the Travelers policy, there was not one

“accident,” but two. Accordingly, they argue the uninsured motorist coverage

limitations should apply twice—once to each collision, rather than once to the entire

sequence of collisions—effectively doubling the applicable limit on liability.

Moreover, they argue that the district court erred by granting summary judgment

before a jury could apportion fault for the accident. Upon consideration, we disagree.

      We review the district court’s grant of summary judgment de novo, applying

the same legal standards as the district court. United States v. Mortg. Invs. Corp.,

985 F.3d 825, 830 (11th Cir. 2021). Summary judgment is appropriate if the record

shows “that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When reviewing the

record, all reasonable inferences are to be drawn in favor of the non-moving party.

Mortg. Invs. Corp., 985 F.3d at 830 (citing Ryder Int’l Corp. v. First Am. Nat’l Bank,

943 F.2d 1521, 1523 (11th Cir. 1991)).


                                          4
          USCA11 Case: 20-12553        Date Filed: 03/18/2021    Page: 5 of 6



      The parties agree that Georgia law controls the interpretation of the insurance

policy. Courts applying Georgia law rely on the “‘cause’ theory” to “aid in the

construction of the word ‘accident[.]’” State Auto Prop. & Cas. Co. v. Matty, 690

S.E.2d 614, 617 (2010). Under this theory “the number of accidents is determined

by the number of causes of the injuries, with the court asking if ‘there was but one

proximate, uninterrupted, and continuing cause which resulted in all of the injuries

and damage.’” Id. (quoting Appalachian Ins. Co. v. Liberty Mut. Ins. Co., 676 F.2d

56, 61 (3rd Cir. 1982) (citations omitted)). Where an automobile accident involves

a sequence of collisions, “courts look to whether, after the cause of the initial

collision, the driver regained control of the vehicle before a subsequent collision, so

that it can be said there was a second intervening cause and therefore a second

accident.” Matty, 690 S.E.2d at 617.

      Here, the district court correctly determined that there was one “accident.”

Danner was injured when the white pickup crossed the center line and hit him head-

on. Because of that collision Danner’s car was stopped in the road, at which point

he was rear-ended by the blue SUV. Danner himself testified that at no point between

the first and second collision did he regain control of his car. As he put it: “I had no

control over it at all.” Based on these undisputed facts, the district court determined

that there was one “proximate, uninterrupted, and continuing cause” of Danner’s

injuries, and thus one “accident” under the policy. And as the district court noted,


                                           5
          USCA11 Case: 20-12553       Date Filed: 03/18/2021    Page: 6 of 6



there is no evidence in the record that the second collision caused any separate and

distinct injury to Danner.

      The Danners’ argument that the district court invaded the province of the jury

is similarly without merit. The district court was not required to wait for a jury to

apportion fault for the wreck before applying the “cause theory” to determine the

number of accidents under the policy. Juries resolve disputes of material fact. In this

declaratory judgment action, there are none. The undisputed facts support the district

court’s determination that the two impacts Danner suffered were part of the same

“accident.”

                                         III.

      For these reasons, we conclude that the district court did not err when it

granted Travelers’ motion for summary judgment. Accordingly, the district court is

AFFIRMED.




                                          6